        Case 2:20-cv-00966-TSZ Document 22 Filed 03/16/21 Page 1 of 2




                                                    The Honorable Thomas S. Zilly




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF WASHINGTON



UNITED STATES OF AMERICA,
                                              C20-966 TSZ
          Plaintiff,
                                              ORDER GRANTING
          v.                                  SUBSTITUTION OF
                                              DEFENDANT
SHEILA BLACKMORE and
WILLIAM BLACKMORE,

          Defendants.



      This comes before the Court on the United States’ motion to substitute

William Knudsen (personal representative of the Estate of William Blackmore) in

as a defendant in the place of William Blackmore, docket no. 17. Having considered

all filings, and finding good cause, the Court hereby ORDERS:

      1. The United States’ motion is GRANTED;


 (C20-966 TSZ)                   1                      U.S. DEPARTMENT OF JUSTICE
                                                        Tax Division, Western Region
                                                        P.O. Box 683
                                                        Washington, D.C. 20044
                                                        Telephone: 202-616-3395
        Case 2:20-cv-00966-TSZ Document 22 Filed 03/16/21 Page 2 of 2




      2. William Knudsen, as personal representative of the Estate of William

         Blackmore, is substituted in as defendant in the place of William

         Blackmore.

      3. William Knudsen, as personal representative of the Estate of William

         Blackmore, has an additional 21 days after this Order is entered to

         answer or otherwise respond to the Complaint.

      4. The Court caption, going forward, is hereby modified to include William

         Knudsen, as personal representative of the Estate of William Blackmore,

         in place of William Blackmore.

IT IS SO ORDERED.
              Dated March 16, 2021

                                            A
                                      Thomas S. Zilly
                                      United States District Judge


Respectfully submitted by:

DAVID A. HUBBERT
Acting Assistant Attorney General

/s/ Dylan Cerling
DYLAN C. CERLING
Trial Attorney, Tax Division
U.S. Department of Justice
P.O. Box 683
Washington, D.C. 20044
202-616-3395 (v)
202-307-0054 (f)
Dylan.C.Cerling@usdoj.gov


 (C20-966 TSZ)                   2                       U.S. DEPARTMENT OF JUSTICE
                                                         Tax Division, Western Region
                                                         P.O. Box 683
                                                         Washington, D.C. 20044
                                                         Telephone: 202-616-3395
